          Case 1:18-cv-08381-DCF Document 51 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JENNIFER A. EDWARD,

                                Plaintiff,                 18cv08381 (DF)
                                                           ORDER OF DISCONTINUANCE
                -against-

 THE PERMANENT MISSION OF NIGERIA
 TO THE UNITED NATIONS,
 UTHMAN MOHAMMED,

                                Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

       The Court having again been informed that the parties have reached an agreement in

principle to resolve this action, and the parties having consented pursuant to 28 U.S.C. § 636(c)

to the undersigned exercising jurisdiction over this matter and conducting all proceedings herein,

it is hereby ORDERED that:

       This action be, and hereby is, discontinued with prejudice and without costs, provided,

however, that if, by November 11, 2020, the parties’ written documentation of the settlement is

not completed, Plaintiff may apply by letter for the restoration of the action to the active calendar

of the Court.

Dated: New York, New York
       September 2, 2020

                                                      SO ORDERED


                                                      ______________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)
